Citation Nr: 1634422	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-35 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for left foot Haglund's deformity, to include as secondary to plantar fasciitis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral foot tendonitis, to include as secondary to plantar fasciitis.

3.  Entitlement to service connection for bilateral foot tendonitis, to include as secondary to plantar fasciitis.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to September 1991 and from July 1993 to September 1996, with additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In October 2012, the Veteran attended an informal conference at the RO.  In November 2014, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge.  In December 2014, the Veteran was notified that due to an audio malfunction, the Board was unable to produce a written transcript of the hearing.  The Veteran responded in January 2015 that he did not wish to appear at a new hearing and that the case should be considered on the evidence of record.

The issue of entitlement to service connection for bilateral calcaneal spurs was submitted by the Veteran in October 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for bilateral foot tendonitis, to include as secondary to plantar fasciitis, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  At the October 2014 Board hearing, the Veteran withdrew his appeal concerning entitlement to service connection for left foot Haglund's deformity, to include as secondary to plantar fasciitis.

2.  An unappealed October 1996 rating decision which denied service connection for a bilateral heel condition and a bilateral ankle condition is final.

3.  Evidence received since the unappealed October 1996 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral foot tendonitis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal on the issue of entitlement to service connection for left foot Haglund's deformity have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The October 1996 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. §§ 3.104, 20.1103 (2015).

3.  New and material evidence has been received to reopen the claim entitlement to service connection for bilateral foot tendonitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

At the October 2014 Board hearing, the Veteran indicated that he wished to withdraw the appeal concerning entitlement to service connection for left foot Haglund's deformity, to include as secondary to plantar fasciitis.  Accordingly, the Board finds that it does not have jurisdiction to review the appeal of this issue, and the claim must be dismissed.

II.  New and Material Evidence

In April 1996, the Veteran submitted a claim of entitlement to service connection for bilateral ankle/heel conditions.  The claim was denied in an October 1996 rating decision on the basis that although the Veteran's service treatment records showed in an-service injury, there was no record of a permanent or chronic disability resulting from that injury.  The Veteran did not appeal the October 1996 rating decision, and it is found to be a final decision.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In September 2010, the Veteran submitted a claim of entitlement to service connection for bilateral tendonitis.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

At the time of the October 1996 rating decision, the medical evidence of record consisted only of the Veteran's service treatment records, and his denial was based in part of the lack of a current diagnosis.  Since October 1996, the record now contains ample medical evidence demonstrating that the Veteran has a current diagnosis of bilateral tendonitis, one of the required elements for a claim to establish service connection.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009. 

The Board acknowledges that the Veteran's prior claim was for "bilateral ankle/heel conditions," and not specifically for tendonitis, the disability which was claimed in September 2010.  The Federal Circuit Court has held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  However, when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  The Board finds that the current claim on appeal is meant to encompass the same symptomatology as that encompassed by the previous claim, and therefore does not present a distinct disease or injury separate from that which was denied in October 1996.  Id. 

The Board finds that the Veteran's private medical records which indicate that he has a current diagnosis of bilateral Achilles tendonitis are new and material evidence which directly relate to an unestablished fact necessary to substantiate the claim.  Because this evidence raises a reasonable possibility of substantiating the claim and is found to be new and material, the claim of entitlement to service connection for bilateral foot tendonitis, to include as secondary to plantar fasciitis, is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The appeal of the issue concerning entitlement to service connection for left foot Haglund's deformity is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral foot tendonitis, to include as secondary to plantar fasciitis, is reopened; the appeal is allowed to this extent.


REMAND

The Veteran contends that he has bilateral foot and ankle problems, diagnosed as tendonitis, which had their onset during service and have become progressively worse since then.

The Veteran's VA treatment records show that in June 1991, he received treatment for blisters on the back of his feet and for right heel pain.  In March 1994, he was treated for left foot pain diagnosed as strain and plantar fasciitis.

The Veteran's private treatment records show frequent treatment, including physical therapy, for foot and ankle pain since at least 2002.  In November 2002, he was diagnosed with bilateral Achilles tendonitis and plantar fasciitis, and in April 2009 he was treated for left heel pain in the plantar aspect diagnosed as exostosis retrocalcaneal left foot and Achilles tendon tendonitis and for right Achilles tendonitis with spur formation and heel spur.  X-rays showed spur formation at the Achilles insertion.  The Veteran underwent a left foot Haglund deformity and retrocalcaneal bursa resection surgery in June 2010, and in March 2013 he was also diagnosed with Achilles bursitis and osteoarthrosis/degenerative joint disease.  

At a January 2011 VA examination, the Veteran reported having pain in his feet in service that has continued since that time.  The examiner diagnosed the Veteran with bilateral plantar fasciitis which had its onset in service.

At an October 2012 VA examination with a nurse practitioner, the Veteran was diagnosed with Achilles tendonitis, per his private physician.  The Veteran reported that he was diagnosed with tendonitis in 2000 and that he has had daily achy pain around his ankles since he got out of the military.  The examiner stated that it was less likely than not that the Veteran's condition was secondary to his service-connected plantar fasciitis.  As rationale, the examiner wrote that medical literature indicated that plantar fasciitis was inflammation of the thick tissue on the bottom of the foot which is painful and makes walking more difficult.  She also wrote that medical literature indicated that Achilles tendonitis was an overuse injury of the Achilles tendon, and she listed some of the factors that increase the risk of this condition, such as running on hilly terrain.  Lastly, she stated that there was no study to support a cause and effect relationship between Achilles tendonitis and plantar fasciitis.

The Board finds that this VA opinion is inadequate.  Although the opinion addresses whether tendonitis is secondary to plantar fasciitis, there is no opinion addressing whether tendonitis is directly related to service, and the Veteran has asserted that his ankle pain began in service and has remained consistent since that time.  Additionally, while the opinion relies on medical literature to describe the etiology of the Veteran's diagnoses and to state that the literature did not show a cause and effect relationship between the two conditions, she did not address the factors within that literature that appear to be directly related to the Veteran's medical history.  She wrote that plantar fasciitis made walking more difficult, but did not address whether that would, in turn, aggravate a condition such as tendonitis, and wrote that running on hilly terrain was a risk factor for tendonitis, but did not address whether the outdoor physical activity of service could therefore have led to this condition.   The Board therefore finds that this issue must be remanded in order to obtain a new VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

The record indicates that the Veteran receives the majority of his medical care through private treatment providers.  The Veteran should be afforded an opportunity to provide authorization to obtain any more current, relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any additional, more recent relevant private medical records of treatment related to the treatment of bilateral foot disorders.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any disorders of the bilateral feet, to include tendonitis.  The VA examiner should review the claims file, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

After reviewing the claims file, performing a physical examination of the Veteran, and conducting any indicated tests, the examiner is asked to address the following:

a)  Identify all disorders of the bilateral feet, including any tendonitis.  In identifying all current disorders, please consider medical and lay evidence dated both prior to and since the filing of the July 2010 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing may meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

b)  For every diagnosed disorder, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service.  

In providing this opinion, the examiner is asked to address the Veteran's treatment in service for heel pain, foot strain and tenderness, and plantar fasciitis.  Please discuss the Veteran's assertions that he began having pain around his ankle in service and that this has continued to occur on a daily basis since that time.

c) For every diagnosed disorder, state whether it is at least as likely as not that the disorder was (i) caused or (ii) aggravated (permanently worsened beyond the natural progression) by his service-connected plantar fasciitis.

If the examiner cannot provide the requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

3.  Provide the Veteran with adequate notice of the date and place of any requested examination at his latest address of record.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).

4.  After the above development has been completed, as well as any additionally indicated development, readjudicate the issue.  If the benefit sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


